Citation Nr: 1339243	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  08-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

5.  Entitlement to service connection for a positive purified protein derivative, claimed as tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986 and from February 2003 to August 2004 with service in Southwest Asia from May 2003 to March 2004.  She also served in the Army Reserve with periods of active duty for training (ACDUTRA) that included from September 5, 2005 to September 17, 2005.

In June 2013, the Veteran testified before the undersigned at a Travel Board hearing at the RO; a transcript of this hearing is located in the Virtual VA electronic records file. 

FINDINGS OF FACT

1.  During a June 2013 Travel Board hearing, prior to promulgation of a decision in the appeal, the Veteran expressed her desire to withdraw her appeal seeking service connection for a positive purified protein derivative.

2.  A left hip disorder and a right shoulder disorder had their onset during active service.

3.  The Veteran does not have a disability manifested by chest pain attributable to service.

4.  The Veteran's residuals of a TBI are not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of a substantive appeal by the Veteran with regard to her claim for service connection for a positive purified protein derivative.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for a left hip disorder and a right shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.303 (2013).

3.  A disability manifested by chest pain was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013). 

4.  Residuals of a TBI were not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Positive purified protein derivative, claimed as tuberculosis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

The Veteran's appeal of the issue of service connection for a positive purified protein derivative was timely perfected with receipt of the February 2008 substantive appeal.  However, at the June 2013 Travel Board hearing, the Veteran expressed her desire to withdraw her appeal of this issue.  Since the Veteran's withdrawal is in writing, her withdrawal of this issue is valid.  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration. 

Accordingly, the appeal for service connection for a positive purified protein derivative is dismissed.

Other claims - Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim that consist of (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).

By means of July 2007 and August 2010 letters, the Veteran has received all essential notice noted above and she has had a meaningful opportunity to participate in the development of her claims; she is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, service treatment records are associated with her claims file and VA has obtained all pertinent records that could be obtained, some of which are located the Virtual VA electronic records system.  The RO also arranged for VA examinations (i.e., in November 2004 and March 2011) and opinions that are adequate.  Barr v. Nicholson, 21. Vet. App. 303 (2007).  Further diagnostic testing of the heart has also been conducted since November 2004 and has been negative for any disability; therefore, an additional VA heart examination is not required.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) who conducted the hearing in accordance with 38 C.F.R. § 3.103(c)(2) (2013).  In particular, she identified the issue on appeal and elicited testimony regarding potential evidence pertinent to the claim.  The Veteran has not alleged there was any deficiency in the conducting of her Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Service Connection - Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby beyond the condition's natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "active military service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2013).

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State.  38 C.F.R. § 3.6(c), (d).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated by active service, while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

If a condition noted during service is not shown to be chronic, or this is legitimately questionable, then a showing of continuity of symptomatology since service is required to support the claim for service connection.  38 C.F.R. § 3.303(b).  

Showing continuity of symptomatology since service, however, to alternatively establish the required linkage between current disability and service, is only available under § 3.303(b) for the conditions specifically identified as "chronic" under § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  That said, service connection may be granted on the basis of a post-service initial diagnosis of a disease if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

      A.  Left hip disorder

The Veteran contends she has a left hip disorder attributable to service.  During her June 2012 Board hearing, she testified she fell down a flight of stairs while running for cover during a mortar attack.  See page 5 of the hearing transcript.  While there is no documented evidence of this injury, there is record of a left hip injury while she was on ACDUTRA in Mongolia in September 2005.  VA treatment records, including and x-ray, dated in September 2005 showed a small osteophyte at the superolateral acetabulum and a small cortical irregularity along the medial aspect of the proximal femur at the junction of the femoral head which may represent sequelae of previous trauma.  In November 2005, a bone scan showed increased uptake along the lateral surface of the left femoral head and throughout the left femoral neck, consistent with prior trauma and/or fracture.  A July 2006 MRI of the left hip revealed osteoarthritis and an August 2006 physician's note indicated she had a labral tear in her left acetabulum.

In view of the Veteran's in-service injury of the left hip and the subsequent diagnostic testing showing a disorder of the hip consistent with prior trauma, the Board finds that the evidence supports the claim for service connection for a left hip disorder.  Therefore, service connection is granted.

      B.  Right shoulder disorder
      
The Veteran contends she has a right shoulder disability attributable to her military service.  

VA treatment records dated in January 2005 show that she complained of right shoulder pain and crepitus.  She reported that she had injured his shoulder two years ago (i.e., in 2003 during service).  It was noted that she may have a cartilaginous tear.

The Veteran's service records show she was on ACDUTRA in February 2005 when her right shoulder popped out while doing push-ups.

VA treatment records dated in February 2005 show the Veteran reported having earlier right shoulder injuries in 2002 and 2004.  The assessment was right shoulder labrum tear, bicipital tendonitis with biceps tendon subluxation.  A November 2005 bone scan revealed evidence of mild degenerative changes in the shoulders.  

The Boards finds that the Veteran's statements as to injuring her right shoulder during service to be credible.  In addition, she continually complained of right shoulder symptoms after service and was diagnosed with a chronic right shoulder disorder (i.e., degenerative changes) in November 2005, just 15 months after her separation from service.  In view of the foregoing, the Board finds that the evidence supports the claim for service connection for a right shoulder disorder.  Therefore, service connection is granted.

      C.  Disability Manifested by Chest Pain

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Gilpin.  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau. 

The Veteran contends she has a disability manifested by chest pain that had its onset during her military service.  In June 2013, she testified that the chest pain in service was thought to be an MI (myocardial infarction); she was unaware of having any current heart disease or cardiovascular problem.  She did not receive treatment, but she did have chest pain.  She thought there was a diagnosis of mitral valve prolapse.  

Service treatment records include a September 1983 cardiology evaluation and indicates the Veteran was seen in May 1983; an EKG, chest x-rays, and echo in May were normal and he was thought to have mitral regurgitation.  Based on the current evaluation, the assessment was mild mitral insufficiency, asymptomatic with no evidence of chamber dilation.

The Veteran was afforded a VA general medical examination in November 2004.  The diagnosis was a heart murmur compatible with trivial mitral regurgitation without accompanying mid systolic click with undocumented history of mitral valve prolapse per echocardiography - no record was available.  An EKG was normal.

A February 2005 VA cardiology consult showed an ultrasound revealed there was no mitral valve regurgitation; the conclusion was no mitral valve prolapse.

July 2005 Reserve and VA records show the Veteran complained of chest pain in the field; she also reported sweating and lightheadedness.  There were 2 episodes of 5 second squeezing/pressure and feeling flushed.  She was taken to the Ft. Carson Evans hospital for tests and an evaluation - only an elevated D-dimer was found.   She was observed for 24 hours.  The assessment was that it was likely non-ischemic in origin; no further studies were indicated and she resumed her regular exercise regimen.  

Records from the Social Security Administration (SSA) include an October 2006 ECG that was normal and did not reveal any changes since the previous one in November 2004.

The Virtual VA electronic records system contains a March 2008 treatment record that shows the Veteran reported having recent episodes of chest pain; a work-up was negative and the physician could not reproduce the Veteran's chest pain.

February 2009 VA treatment records located in the Virtual VA electronic records system show the Veteran had multiple complaints that included chest pain.  One episode occurred in the pharmacy when the Veteran experienced chest pain and numbness.  During another episode she was taken to Rose Medical Center where a work up was done.  Those records were reviewed by a VA physician who noted the discharge paperwork described the diagnosis as "narc OD vs. TIA".  The VA physician's assessment was palpitations/sensory disturbance.  He considered a cerebral ischemia very unlikely, especially given the Veteran's atypical history and the work up at Rose Medical center was negative.  The physician stated the Veteran's PTSD/anxiety/excessive methadone were likely factors in her symptoms.

VA chest x-rays in January 2010 were unremarkable except for the Veteran's heart size being in the upper normal limit.  A treatment record that same month indicates the Veteran had chest pain one week after the TIA and that testing was done in the ER; the Veteran went home and has had no problems since.  Chest x-rays in February 2011 show no change in heart size; the study was unremarkable.  See the Virtual VA electronic records.

Regardless of what the Veteran's service treatment records show regarding complaints of chest pain and a possible heart disorder, her post-service records indicate she underwent multiple cardiac tests and work-ups but the records clearly show no evidence of a current heart disorder, to specifically include mitral valve prolapse.  Her most recent chest x-rays indicate an enlarged heart, but it is still shown to be within normal limits.  While the Veteran is competent to describe her current symptoms, i.e., chest pain, she is not competent to diagnose any underlying heart disability.  Since the Veteran is not shown to have a diagnosis associated with her reported chest pain and her heart is normal, there is no evidence of a current disability.

Because the Veteran served in the Persian Gulf, the Board also considered whether her chest pain could be the result of an undiagnosed illness.

Aside from the general statutes and regulations, service connection also may be established for a Persian Gulf War Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2013).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) (West 2002) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Here, the Veteran's chest pain is not considered a chronic disability under these regulations because her symptoms have not shown to have existed for 6 months or more with intermittent episodes of improvement and worsening over a 6 month period.  Her first complaints of chest pain were noted in July 2005 and lasted for a brief period of time.  The next episode occurred 3 years later in March 2008.  In February 2009, her symptoms were ultimately thought to be related to the amount of medications she was taking.  There are also multiple VA treatment records in the Virtual VA electronic records system that show she denied having chest pain.  In short, she is not shown to have intermittent episodes of worsening and improvement over a 6 month period; her symptoms are not shown to be chronic.  Moreover, only one of the two post-service episodes was not associated with a cause.  For these reasons, the provisions of 38 C.F.R. § 3.117 related to undiagnosed illness are not applicable.

As a preponderance of the evidence is against the claim, service connection for a disability manifested by chest pain is denied.

      D.  Residuals of a TBI

The Veteran contends she has a TBI due to injuries incurred in service.  During her June 2013 Board hearing, she testified to the effect that while in Iraq she fell down the stairs while running for cover, landed on her head, and lost consciousness.  See pages 5 and 6 of the hearing transcript.  She also stated that she had symptoms of her TBI since service.  An August 2010 VA consultation evaluation  also shows she reported falling down stairs during a mortar attack in 2003.  She hit her head and experienced loss of consciousness; she ran a 10 mile race the next day.

The Veteran underwent two VA examinations in March 2011 in part, for the purpose of determining the etiology of the claimed TBI; the examiners offered conflicting opinions.  

On one examination, the Veteran reported having 2 MVAs with loss of consciousness prior to active duty service; these records are unavailable.  She reported that while in Iraq she fell down a flight of stairs (approximately 10 steps) while running for her life; she reported she may have hit her head.  There was a loss of consciousness for several seconds and she had a bump on the back of her head.  She was not wearing a helmet and she had a headache for 1 day and nausea for 24 hours; she denied any other sequelae of traumatic brain injury and returned to duty.  She did not receive medical treatment.  She was also exposed to multiple mortar rounds and she recalled hitting her head once on the side of a Humvee; there was no loss of consciousness.  The Veteran had headaches but denied any other sequelae of TBI.  The Veteran reported that while stationed in Hawaii she fell off her bicycle and hit her head on the concrete road; she was wearing a helmet at the time.  She had dizziness and nausea for several minutes and was taken by ambulance to the hospital where she was treated for a sprained elbow.  Also while in Hawaii, she was rear-ended in a car accident.  She hit her head on the windshield and steering wheel; she was wearing restraints at the time.  She denied loss of consciousness but she had nausea for approximately 1 hour.  She was transported to the hospital and diagnosed with severe whiplash.  Based on testing, the Veteran appeared to have mild traumatic brain injury.  The examiner noted the veteran had multiple incidents of head injury and opined it was unlikely the Veteran's motor vehicle accidents prior to service impacted the current test results due to the passage of time.  If any mild traumatic brain injuries were present they would have resolved by this point.  The Veteran appeared to have cognitive disorder NOS, secondary to TBI.  Regarding TBI, the psychologist stated the injuries occurred between 2003 and 2004 with several seconds loss of consciousness.

On the second VA examination, the physician stated the Veteran was a poor historian.  She reported being in 2 bicycle accidents in her 20s with the first occurring in Oregon; she could not recall how the accident occurred.  She had headaches after the accident that eventually resolved.  The second accident was in Hawaii but she did not remember anything after the fall; she believed she may have been in the hospital.  She recalled being in a rollover motor vehicle accident while traveling to Utah and a second accident in which she was rear-ended.  The Veteran reported falling while running during her deployment; there was loss of consciousness but she was unsure of the duration.  She was hospitalized at Rose Medical Center in 2009 for left-sided weakness and was told she had a stroke.  The Veteran was unclear about the above events.  The examiner noted service treatment records showed no evidence of the Veteran sustaining a traumatic brain injury while in service.  

Regarding symptoms, the Veteran reported always having headaches and that they started in Iraq.  The diagnosis was mild traumatic brain injury with residuals of tension headaches, mild photophobia, and dizziness.  The physician opined the current mild TBI injury was less likely as not caused by or a result of her service.  The rationale was that there was absolutely no medical evidence indicating she suffered from a traumatic brain injury in service.  On her initial VA examination in November 2004 there was no mention of headaches or any symptoms concerning sequelae of a TBI.  She reported a history of positional vertigo prior to being deployed to Iraq and she was asymptomatic on November 2004 VA examination - the last episode was April 2004.  Service treatment records show she was treated for headaches in February 1999, which she attributed to stress, diet, and lack of caffeine.  There were no other service treatment records indicating ongoing or chronic headaches in service.  The examiner indicated that the Veteran's reported stroke could explain her cognitive deficits, as reported on the December 2010 mental examination.

The Board finds the more probative evidence of record weighs against the claim.  Although one VA examiner provided an opinion in favor of the claim, this opinion is less probative because the examiner's rationale relied on the history the Veteran provided; the examiner does not appear to have considered other evidence of record that contradicts the Veteran's assertions.  While the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran, reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006); see also See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  When deciding claims, the Board has to make an express credibility finding regarding lay evidence, such as testimony and statements the Veteran proffers.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

It is well established the Veteran is competent to report injuries and symptoms she experienced in service, but because her statements are not credible, the statements and testimony are ultimately not probative.

The Veteran's reported TBIs in service are primarily based on two specific accounts.  One involved falling down the stairs and losing consciousness while running during a mortar attack and the other involved falling off her bicycle and hitting her head.  These incidents are documented in her service records but they are inconsistent with her more recent accounts of the injuries.

Regarding the bicycle incident, a June 1986 service treatment record shows the Veteran was seen at the Emergency Room after falling off a bicycle and landing on her left elbow.  The only complaints or findings noted referred solely to the elbow; there were no reports of head injury.

Regarding the fall down stairs, an October 2003 service treatment record shows the Veteran reported she fell down the stairs while doing laundry the day before a 10 mile race.  Afterwards, she felt "alright" and ran the race the next day.  

In a January 2007 statement, the Veteran reported she slipped and fell down a flight of stairs and fell on the lower part of her back.  This incident occurred the day before she ran a 10 mile race in October 2003.  

November 2004 VA compensation examinations show the Veteran reported she fell down a flight of stairs from a trailer that housed the laundry room while in Kuwait.  She was coming down the stairs when her feet came out from under her.  She landed squarely on her back and bounced down the steps to the bottom.  She did not seek medical attention and ran a 10 mile race the next day.

The records that document these injuries show there was no mention of head injury, loss of consciousness, dizziness, or headache following the falls.  

In June 2010, she also reported being exposed to multiple mortar rounds that were as close as 200 feet away and having moderate headaches since then.  However, a June 2004 Post Deployment Medical Assessment shows she denied having frequent or severe headaches.  Furthermore, a March 2004 Post Deployment Health Assessment showed she denied developing headaches during her deployment.  She also denied feeling she was in danger of being killed during her deployment.  These records are inconsistent with her reports of having headaches that started in Iraq, falling while running for her life during a mortar attack, and being in close proximity to mortar attacks.  Records more contemporaneous to the time period in question are considered more accurate and probative than contradictory statements made years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

Thus, the VA examiner's reliance on a history of in-service head injuries, as reported by the Veteran, which, turns out, is an inaccurate history, undermines the probative value of the VA examiner's opinion.  

The VA examiner also did not appear to take into consideration evidence suggesting the Veteran had a TIA in February 2009 and a January 2010 VA treatment record that indicates TIA symptoms have resolved other than some memory lapses.  These records are pertinent and, as noted by the other VA examiner, could explain some of the Veteran's TBI symptoms.  Failure to address these records also reduces the probative value of the opinion.

In contrast, the other VA examiner appeared to more thoroughly review the record and noted there was no evidence of loss of consciousness or head injury despite the Veteran's reports.  The examiner's opinion and rationale, which are consistent with the record, are more accurate and probative as to whether the Veteran's TBI is related to her service.

Since a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim is denied.


ORDER

The claim for service connection for a positive purified protein derivative is dismissed.

Service connection for a left hip disorder is granted.

Service connection for a right shoulder disorder is granted.

Service connection for a disability manifested by chest pain is denied.

Service connection for residuals of a TBI is denied.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


